Citation Nr: 1009439	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 due to VA medical 
treatment.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from August 
1988 to October 1991.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant initially requested a Travel Board hearing, but 
subsequently withdrew this request in writing in January 
2010.  38 C.F.R. § 20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Before addressing the claim on appeal, the Board finds that 
additional development is required.  The appellant-widow 
contends that the Veteran died from hypertension, which she 
in turn attributed to the Veteran's period of active duty 
service.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a Veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2009).  
The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2009).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death; or that it had a material influence 
in accelerating death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1)(4) (2009).

So as is readily apparent, to establish her entitlement to 
service-connected death benefits, the appellant must somehow 
link the Veteran's death to his military service.  Cf. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).

The Veteran's death certificate shows he died in August 2005, 
with the immediate cause of death listed as thrombosis of the 
right coronary artery, with underlying cause from coronary 
atherosclerosis.

A summary and opinion from the Hillsborough County Medical 
Examiner Department's autopsy report, dated in August 2005, 
gave diagnoses of arteriosclerotic and hypertensive heart 
disease, coronary atherosclerosis, acute thrombosis of right 
coronary, and hypertensive cardiomegaly with left ventricular 
hypertrophy, and acute pulmonary edema and congestion.  The 
report listed thrombosis of right coronary artery due to 
coronary atherosclerosis.  

A private physician, Dr. H.W., provided an August 2007 
statement that the Veteran had hypertension post-service, 
with etiology due to his military service, and that this 
hypertension "significantly and materially contributed to 
his death."  Dr. H.W. further stated "[i]t is as likely as 
not the hypertension in the military service was the ultimate 
cause of his death."  

A review of his service treatment records (STRs) does show 
elevated blood pressure on his separation examination, and an 
instance of complaint of a lump in his chest and difficulty 
breathing.  Nonetheless, the basis of Dr. H.W.'s opinion is 
not entirely clear and there has not yet been any other 
medical comment on the possibility of hypertension as a 
service-connectable contributing cause of the Veteran's 
death.  Therefore, since it remains unclear just what role, 
if any, hypertension played in his death, a medical opinion 
is needed to assist in making this important determination, 
including whether his hypertension had etiology in service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Furthermore, remand is also necessary to obtain a VA 
physician's opinion on the Veteran's § 1151 claim.  For 
claims filed on or after October 1, 1997, as here, 
compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability or a qualifying death as 
caused by improper VA treatment.  For purposes of this 
section, a death is a qualifying death if it was not the 
result of the Veteran's willful misconduct and the death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009).  

With regards to "improper VA treatment," the evidence must 
show that the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.  In other words, merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability (or death) does not establish cause.  
38 C.F.R. § 3.361(c)(1).

For the § 1151 claim, the appellant-widow asserts that there 
was improper VA surgical treatment that contributed to his 
death.  Specifically, on August 24, 2005, the date of his 
death, the Veteran underwent an umbilical hernia repair 
procedure at the Tampa VA Medical Center (VAMC).  Shortly 
after he went home, he had to receive EMS treatment and was 
transported to the Brandon Regional Hospital Emergency 
Department, where he died that same day.

The January 2008 VA opinion discounted the notion that the VA 
umbilical surgical treatment was performed negligently, 
instead indicating that the Veteran died instead from an 
unrelated event from myocardial infarction.  However, there 
is now other conflicting medical opinion evidence that 
supports the appellant's claim, provided by an affidavit from 
registered nurse, D.H., dated in April 2006.  D.H. opined 
that VA providers fell below the standard of care by failing 
to provide proper post-surgical instruction and failing to 
recognize the signs and symptoms of an acute myocardial 
infarction, which "caused or significantly contributed to 
[his] death."  Due to the conflicting medical opinions, and 
without a basis to favor one over the other, the Board finds 
further medical comment on the § 1151 claim is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Importantly, the autopsy report makes reference to a 
supplemental autopsy report, dated in November 28, 2005.  
Unfortunately, this supplemental report does not appear to be 
associated with the claims file, and the AMC must attempt to 
obtain this on remand from the Hillsborough County Medical 
Examiner Department.  In a similar vein, the AMC must attempt 
to obtain outstanding private treatment records from the 
Brandon Regional Hospital.  The claims file does not appear 
to contain the Veteran's final treatment records, shortly 
before death, at the Brandon Regional Hospital, Emergency 
Department, on August 24, 2005, although it is referred to in 
D.H.'s April 2006 affidavit.  VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) (West 2002).  Specifically, VA is required to make 
reasonable efforts to obtain relevant records, including 
private records, which the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  

There appear to be outstanding VA treatment records that 
remain unassociated with the claims file.  In particular, the 
claims folder currently holds VA treatment records dated 
quite near the time of the Veteran's death.  There are Tampa 
VA Medical Center (VAMC) treatment records dated from January 
2004 to August 2005.  There are also records from VA 
Connecticut Healthcare System (HCS) West Haven Campus dated 
in September 2001.  But, these treatment records appear 
incomplete, and the RO should confirm if further pertinent VA 
treatment records also exist.  

So, at minimum, VA needs to obtain all of his outstanding 
relevant treatment records from the Tampa VAMC and the VA 
Connecticut HCS, especially as might be related to treatment 
for hypertension and umbilical hernia repair.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice of this evidence because it is generated 
within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), that when adjudicating a claim for dependency and 
indemnity compensation (DIC), VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include: (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The VCAA letter sent to the appellant in May 2007 
is inadequate because, although it provided notice regarding 
the second element of Hupp, it did not provide adequate 
notice concerning the first and third elements.

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.  Send the appellant-widow another VCAA 
notice letter to comply with Hupp, containing 
all of the following: (a) a statement of the 
conditions for which the Veteran was service 
connected at the time of his death, (b) an 
explanation of the evidence and information 
required to substantiate the DIC claim based 
on the Veteran's previously service-connected 
conditions, if any, and (c) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on the 
conditions not yet service connected.

2.  Contact the Hillsborough County Medical 
Examiner Department to obtain the supplemental 
autopsy report, dated in November 28, 2005.  
Also contact the Brandon Regional Hospital, in 
Tampa, Florida, to obtain the Veteran's 
treatment records in August 2005.  If 
necessary, ask the appellant-widow to complete 
and return the necessary authorizations (VA 
Form 21- 4142) for VA to obtain the 
supplemental autopsy report and any 
outstanding private treatment records.

3.  Ask the Veteran to assist in the search 
for his VA treatment records by specifying 
dates, locations, and providers of treatments 
at VA facilities.  After allowing an 
appropriate time for response, contact 
the Tampa VAMC and the VA Connecticut HCS, to 
obtain all of his relevant treatment records, 
especially any outstanding records not already 
associated with the claims file.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

4.  Obtain a medical opinion to determine 
whether it is at least as likely as not 
(meaning 50 percent or more probable) that: 
(a) the Veteran's hypertension contributed 
substantially or materially to his death or 
was otherwise of such severity as to have had 
a material influence in accelerating his 
death, and if so, whether his post-service 
hypertension was etiologically related to his 
active duty; or
(b) whether, instead, his death was more 
likely the result of factors unrelated to his 
military service.

Furthermore, an appropriate medical opinion is 
also needed for the § 1151 claim, including 
the following:
(a) Whether the Veteran suffered additional 
disability due to VA umbilical hernia surgery 
in August 2005, and subsequent post-surgical 
treatment.  If so, the additional disability 
incurred should be identified.  
(b) If there was additional disability from 
the VA treatment, further state whether it 
also contributed substantially or materially 
to his death or was otherwise of such severity 
as to have had a material influence in 
accelerating his death;
(c) If the Veteran had additional disability, 
state whether the proximate cause of the 
disability was due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination.  
Further state whether VA exercised the degree 
of care that would be expected of a reasonable 
health care provider.
(d) State whether any additional disability 
was due to an event that was not reasonably 
foreseeable.

To facilitate making this important 
determination, have the designated physician 
review the claims file, including the death 
certificate, and a complete copy of this 
remand.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The designated VA physician should discuss the 
medical rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from review 
of the record.

6.  Then readjudicate the claims in light of 
any additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him an SSOC and give him an opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


